972 F.2d 354
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael RADFORD, Appellant,v.James D. PURKETT, Appellee.
No. 91-3781EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 3, 1992.Filed:  August 24, 1992.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Michael Radford appeals the district court's denial of his petition for writ of habeas corpus.  The district court adopted the magistrate judge's report finding that Radford failed to show cause for his failure to pursue postconviction relief in state court or show that a fundamental miscarriage of justice would result from a failure to entertain his claims.  We believe the magistrate judge applied the correct analysis.  Having reviewed the record, we now affirm the district court.  See 8th Cir.  R. 47B.